Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 01/20/2022 and 06/16/2020 were submitted before the first action on the merits of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 9 objected to because of the following informalities:  “the wear intensity” should be “a wear intensity”, as there is no previous mention of a wear intensity in claim 1 or 9, thus the wear intensity should be indefinite form; as the “wear intensity” is a parameter that would be easily understood to one of ordinary skill in the art this is an objection as opposed to rejection.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 4, and 6, all contain the phrase "for example" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, 7, the claims contains the phrase “preferably” for elements in their claim (the use of a wet grip index), similar to the “for example” elements of claims 3, 4, and 6 it is unclear in if the following limitation is part of the claimed invention/needed by the metes/bounds of the claims.
For judging the claims 3, 4, and 6 on their merits “for example” elements will be treated as optional/non-limiting, e.g. for claim 3 any sort of regulation/grip index that corresponds to a wet grip index would read on the claims; not necessarily a wet grip index of two regulations/standards given.
For judging the “more preferably” would be treated as an “or” type linking; i.e. the ordering of the vehicles can be based on their grip index or their wet grip index, as in only one of which would be needed to be anticipated/render obvious by prior art to read on the claim language.
Claim 7 recites the limitation “their overall weight grip index” and “their overall wet weighted grip index”, there is no previous mention of these “weighted grip index” in claims 7, 2, or 1. Claim 5 introduces a weighted grip index, however claim 7 doesn’t depend on claim 5 and thus claim 5 cannot give antecedent basis to claim 7.
Claim 8 recites the limitation "the overall weighted grip index" in lines 4-5, there is no previous mention of this “overall weighted grip index” in claim 8 or 2 or 1.  There is insufficient antecedent basis for this limitation in the claim. An overall weighted grip index is introduced in claim 5, however claim 8 doesn’t depend on claim 5 and antecedent basis can only be introduced in the same claim and/or in earlier claims on which a dependent claim directly depends on, as such claim 5 cannot provide antecedent basis to claim 8. 
Claim 10 recites the limitation "the wet grip index" in lines 2, there is no previous mention of this “wet grip index” in claim 10, 9, or 1.  There is insufficient antecedent basis for this limitation in the claim. A wet grip index is introduced in claim 4, however claim 10 doesn’t depend on claim 4 and antecedent basis can only be introduced in the same claim and/or in earlier claims on which a dependent claim directly depends on, as such claim 4 cannot provide antecedent basis to claim 10. 
	It appears that when the claims were initially amended align with United States format/requirements (i.e. the multiple dependencies were removed) that antecedent issues were inadvertently created in some of the further dependent claims. Changing the dependencies of claims with antecedent issues such that they directly depend on claims which originally introduced the elements at issue or changing the at issue elements into indefinite form (change “the” to “a” or “an”) and/or providing a definition element for the elements at issue resolve the 112 issues. Further the claims contain “examples” and “preferable” limitations/elements, such elements in claims should be avoided as it renders claims unclear if these specific elements are meant to limit the claims. “preferable” embodiments are better/more clearly introduced as either further limiting dependent claimed, (e.g. a dependent claim which limits the grip indices to being wet grip indices) or as a “at least one of” type list elements, and specific examples are best left in the specification if they aren’t meant to be limiting, if the examples are meant to be limiting then stronger/clearer language would be e.g. , for claim 3, “wherein the wet grip index is defined by European Regulation (EU) No228/2011” .
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Claim 7 is currently indefinite in that it is unclear what combination(s) are grip indexes are needed by the claim language. The claim language currently recites a “grip index” a “overall weighted grip index” and a “overall weighted wet grip index” from the language of the claim it is unclear if these three indexes are listed as alternatives/combinations (i.e. claim should be interpreted are at least one of  (I) grip index, (II) overall weighted grip index, (III) overall wet weighted grip index) or if each element is further limiting the previous type of index, i.e. the ordering must be based on a (I) overall wet weighted grip index which is a type of overall weighted grip index which is a type of grip index. For judging the claims on its merit it will be assumed that these types of grip indexes are meant to be alternatives/combinations (i.e. at least one of (I), (II), (III))
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding Claim 1, on January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a Mental processes, that is practically performed in the human mind and/or purely mathematical concepts.
As for the Mental process, Claim 1 currently recites a “identification”, “acquisition”, and a “processing” steps. The “identification” step is akin to the mental process of a driver looking around and seeing if any other trucks are nearby and identifying any nearby trucks as potential platooning candidates. The “acquisition” step currently is recited/limited in such a broad sense that a truck driver looking at the tires of another vehicle to see if they have chains/snow tires on (for snow driving) would be identifying a tire parameter. The driver then given more space separation based on if the other truck is equipped (or not) with snow tires would constitute the “processing” step.
	Similar to the mental process steps above, currently the body of claim 1 does not contain any elements which are directed to any sort of structure/means for obtaining the tire 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for vehicles “capable of automatically adjusting its individual driving behavior ”, however there are no limitations in the body of the claim that recite changing of the behavior based on the calculated rank/separation distance.  While the data is selected and transmitted, it is not transformed by any steps of the method, or used implement a specific control of the vehicle. (purely mathematical/digital determinations/transformations do not constitute a “specific transformation” for 101 purposes under current guidance). Additionally while there are limitations/elements that the tires are in contact with the road and/or on axles, these elements are WURC and/or inherent to road vehicles, tires by their very nature work by being in contact with the road surface and are fixed on rotating axles of vehicles. 

Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, in the method steps no physical structure is demanded for what does the steps, however given that the vehicles are capable of automatically adjusting their behavior it implies a onboard computer system. i.e. a computer (further the system version of the claim (claim 11) makes clear the method is being performed by various “Units” (i.e. processor and memories).  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Selecting and transmitting and performing calculation/determination on data are fundamental, i.e. WURC, activities performed by computers.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter. Currently claim 1 only claims the calculation of rank and/or separation distance, not actually controlling the vehicles such that they are in proper order or separation distance; additionally while the vehicles in question are capable of automatically adjusting their rank/distances (from claim preamble), however that is claiming a quality/capability not actually that they are automatically adjusting.
	Claims 2-10 all depend on claim 1 and do not fix its 101 issues, the claims are further limitations/details as to what the tire parameter is, i.e. further limiting of a form of data/parameter. 
	Claims 3-5, while reciting particular forms of data which may not be practically observed/performed by a human, given the lack of detail/level of generality on how the specific 
	Claim 6 recites a computer network system, however such systems being on-board vehicles is WURC in the field and the system is merely providing data that it already has for the method.
	While claim 7 appears to recite ordering control in light of claim 1 it doesn’t appear that the actual putting into the order is claimed, only the calculation of the order, i.e. a ordered list is created, but the vehicles themselves are necessarily ordered using that list.
	Claims 7-10 are directed to further limitations/details of what the tire parameter is/how the rank/distance is calculated (i.e. contain limitations that are directed only to abstract parts of the method).
	Claim 11 is a system version of claim 1, the “system” in question being a “processing unit” (I.e. a computer system), merely implementing an abstract idea (see claim 1’s 101 analysis above) onto a computer doesn’t constitute integration onto a specific machine.
	Claim 12, is directed to a grip index, while it does recite a “acquisition module” no details/elements of how this module must acquire the data is given, thus it doesn’t provide practical integration/a specific machine. Further a “acquisition module” in the form of a computer system which receives data from onboard sensors of the vehicle are WURC in the field of vehicle navigation/control, thus at the level of generality currently claimed for the acquisition module it cannot constitute practical integration/a specific machine as it would fall 
	In regards to the 101 rejections above, amending the independent claims to recite language akin to “controlling each vehicle such that they are in their corresponding proper rank position and/or controlling each vehicle such that they have the proper separation between themselves and their corresponding preceding vehicle”; as currently the rank/separation distance isn’t actually used for anything, only existing as data on the vehicle’s computer. Adding this vehicle response/control step would integrate the method/system into a specific machine. 
	Claim 13, isn’t rejected under U.S.C 101 as it recites a transponder within the tire of the vehicle, thus the acquisition of the grip index/tire parameter data provides a specific machine integration given the level of detail/specific embodiment of the transponder being required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims(s) 1 and 11 is/are rejected under is/are rejected under 35 U.S.C 102(a)(2) as being anticipated by Korn, US 9632507 B1, “System And Method For Adjusting Vehicle Platoon Distances Based On Predicted External Perturbations”
	Regarding Claim 1, Korn teaches “a method for organizing a group of several separate vehicles into a platoon, within which said vehicles are order into a line and within which each (Abstract “A control system is provided for platooning a plurality of vehicles, each of which equipped with vehicle braking control systems and V2V communication system components. The system determines nominal following distances for each of said following vehicles relative to an immediately preceding vehicle, based in part on brake performance capabilities.”);”said method including, an identification step (a), during which the vehicles intended to form the platoon, known as "candidate vehicles" are identified, each of said candidate vehicles being provided with at least one axle that comprises at least one tire providing contact between said candidate vehicle and the ground”(Column 5, lines 34-44, “The procedure may be considered as beginning (step 301) by establishing a vehicle platoon unit comprising a plurality of vehicles 112. In the event that a platoon has already been formed, this step may be considered unnecessary, but otherwise steps may be taken to determine if a platoon is appropriate. In one embodiment, a server-based system may receive a request from one or more vehicles in a potential platoon, and subsequently collect or otherwise obtain data corresponding to pre-conditions which must be satisfied in order to establish a vehicle platoon.”; the vehicles have at least one wheel in contact with the road is an inherent part of a road vehicle’s functioning/nature);” an acquisition step (b), during which, for each candidate vehicle at least one parameter is acquired that is linked to said at least one tire providing the contact between said candidate vehicle and the ground  known as the "tire parameter”  a processing step (c), during which, on the basis of said  tire parameter the rank  is determined that is attributed to the candidate vehicle  in ( Column 7, lines 19-39, “A number of variables may be considered in determining an appropriate following distance for any particular following vehicle in the platoon, including for example estimated braking performance capabilities for each following vehicle and its respective preceding vehicle, road conditions, traffic conditions, etc. Estimated braking performance capabilities may be based at least in part on certain characteristics which may be considered over time such as brake types, sizes, tractor and trailer systems, linings, tires, ambient temperature, road conditions, etc. Other parameters such as for example a nominal traveling velocity may be determined or even dynamically adjusted (as further described below) in concert with the determination of an appropriate following distance, based on similar variables as discussed above such as for example road conditions and traffic conditions. Nominal following distances and traveling velocities may further take into account projected road conditions and traffic conditions in addition to current and identified variables, such as for example based on a specific location, time of day, day of week, mapping systems or the like for indicating upcoming road construction or accidents, etc.” Here teaches the calculation of following distance based at least in part on the tires of vehicles which affect the braking capabilities)
	Regarding Claim 11, Korn teaches “A system for managing a platoon of vehicles suitable for organizing a platoon  of several separate vehicles  each provided with at least one axle that comprises at least one tire providing contact between said vehicle and the ground”( Abstract “A control system is provided for platooning a plurality of vehicles, each of which equipped with vehicle braking control systems and V2V communication system components. The system determines nominal following distances for each of said following vehicles relative to an immediately preceding vehicle, based in part on brake performance capabilities.”);” said system comprising the following electronic processing units”(Column 4-5, lines 65-014, “The various illustrative logical blocks and modules described in connection with the embodiments disclosed herein can be implemented or performed by a machine, such as a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general purpose processor can be a microprocessor, but in the alternative, the processor can be a controller, microcontroller, or state machine, combinations of the same, or the like. A processor can also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration.” Here teaches the electronic processing units for the various steps);” an identification unit that identifies and lists the vehicles intended to form the platoon known as "candidate vehicles; a characterization unit that collects, for each candidate vehicle at least one parameter  linked to said at least one tire providing the contact between said candidate vehicle and the ground known as the tire parameter”( Column 5, lines 34-44, “The procedure may be considered as beginning (step 301) by establishing a vehicle platoon unit comprising a plurality of vehicles 112. In the event that a platoon has already been formed, this step may be considered unnecessary, but otherwise steps may be taken to determine if a platoon is appropriate. In one embodiment, a server-based system may receive a request from one or more vehicles in a potential platoon, and subsequently collect or otherwise obtain data corresponding to pre-conditions which must be satisfied in order to establish a vehicle platoon.”; the vehicles have at least one wheel in contact with the road is an inherent part of a road vehicle’s functioning/nature here also gives the collection of information);” an ordering unit  that determines, on the basis of said  tire parameter, a rank that it assigns to the candidate vehicle in question in the platoon and/or an inter-vehicle distance setpoint  that sets the distance that must separate at a given speed, the candidate vehicle in question from the vehicle that immediately precedes it in the platoon”( Column 7, lines 19-39, “A number of variables may be considered in determining an appropriate following distance for any particular following vehicle in the platoon, including for example estimated braking performance capabilities for each following vehicle and its respective preceding vehicle, road conditions, traffic conditions, etc. Estimated braking performance capabilities may be based at least in part on certain characteristics which may be considered over time such as brake types, sizes, tractor and trailer systems, linings, tires, ambient temperature, road conditions, etc. Other parameters such as for example a nominal traveling velocity may be determined or even dynamically adjusted (as further described below) in concert with the determination of an appropriate following distance, based on similar variables as discussed above such as for example road conditions and traffic conditions. Nominal following distances and traveling velocities may further take into account projected road conditions and traffic conditions in addition to current and identified variables, such as for example based on a specific location, time of day, day of week, mapping systems or the like for indicating upcoming road construction or accidents, etc.” Here teaches the calculation of following distance based at least in part on the tires of vehicles which affect the braking capabilities)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korn et al as applied to claims 1 and 11 above, and further in view of US 20180194178 A1, “METHOD FOR DETERMINING AT LEAST ONE TYRE-SPECIFIC CHARACTERISTIC, DRIVER ASSISTANCE SYSTEM AND MOTOR VEHICLE”, Jecker in further view of US 20130096248 A1, “TIRE TREAD FOR HIGH PERFORMANCE TIRES”, Thompson et al.
	Regarding Claim 2, Korn teaches the use of tire parameters, which relate to braking/grip, to determine the separation distance between vehicles. Korn teaches column 7, lines 19-39,  A number of variables may be considered in determining an appropriate following distance for any particular following vehicle in the platoon, including for example estimated braking performance capabilities for each following vehicle and its respective preceding vehicle, road conditions, traffic conditions, etc. Estimated braking performance capabilities may be based at least in part on certain characteristics which may be considered over time such as brake types, sizes, tractor and trailer systems, linings, tires, ambient temperature, road conditions, etc. Other parameters such as for example a nominal traveling velocity may be determined or even dynamically adjusted (as further described below) in concert with the determination of an appropriate following distance, based on similar variables as discussed above such as for example road conditions and traffic conditions. Nominal following distances and traveling velocities may further take into account projected road conditions and traffic conditions in addition to current and identified variables, such as for example based on a specific location, time of day, day of week, mapping systems or the like for indicating upcoming road construction or accidents, etc.” additionally Korn teaches the ordering (ranking) of vehicels based on their braking capabilities Column 7, lines 54-61, “In a particular embodiment, the system may even orient the vehicles within the platoon such that vehicles having the highest estimated braking performance capabilities are progressively situated from the rear of the platoon forward, such that the vehicle having the projected highest braking performance capability is situated in the rear of the platoon and the vehicle having the projected lowest braking performance capability is situated in the front of the platoon
	Korn however lacks explicit mentions of the “Grip index” of the tires as one of the characteristics used.
	Jecker teaches a vehicle implemented system which determines the grip and braking characteristics of a vehicle based on an image, Jecker teaches [0009] “In contrast to the prior art, therefore, a tread of the tyre itself is not captured and evaluated, but rather the at least one tyre-specific characteristic or the at least one tyre-specific parameter is determined particularly easily and quickly on the basis of the tyre inscription. This tyre-specific characteristic can then advantageously be provided to a driver assistance system for further use, for example for the particularly accurate calculation of the movement behaviour of the motor vehicle.” . [0011] “ Preferably, characteristics are provided or given for predetermined tyre manufacturers and/or predetermined tyre size designations, and the associated characteristic is selected on the basis of the captured and identified tyre manufacturer and/or the at least one captured and identified tyre size designation and is determined as the at least one tyre-specific characteristic. In other words, for example, the predetermined tyre manufacturers and/or the predetermined tyre size designations are thus assigned the corresponding characteristics in a database or a list. The database can be, for example, an in-vehicle database stored on a storage unit of the motor vehicle and/or a database external to the vehicle, for example, an Internet-based database which can be accessed by the evaluation device. As soon as the tyre manufacturer and/or the tyre size designation has been identified by the evaluation device, the corresponding characteristic associated with the identified tyre manufacturer and/or with the identified tyre size designation can be read from the database or the list quickly and easily, and can be determined as the at least one tyre-specific characteristic.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Korn by implementing the tire parameter/characteristics system and method of Jecker. One would be motivated to make such a addition/implementation based on the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Korn teaches a vehicle platooning system which contains teachings for the vehicle separation distances/order in the platoon being based on the tires of the individual vehicles; Jecker teaches a vehicle system for determining tyre 
	Further that the tire characteristics would/do include the grip indices is evidenced by Thompson et al. Thompson et al is a publication describing a specific tire tread design, Thompson et al describes/shows that grip indices are a WURC measurement/characteristic for vehicle tires. [0055] “The dry grip performance (DG) of a tire mounted on an automobile fitted with an ABS braking system is measured by determining the distance necessary to go from 60 mph to a complete stop upon sudden braking on a dry asphalt surface. A value greater than that of the control, which is arbitrarily set to 100, indicates an improved result, i.e., a shorter braking distance and improved dry grip.”; [0056] “The wet braking performance (WB) of a tire mounted on an automobile fitted with an ABS braking system is measured by determining the distance necessary to go from 40 mph to a complete stop upon sudden braking on a wetted (no puddles) asphalt surface. A value greater than that of the control, which is arbitrarily set to 100, indicates an improved result, i.e., a shorter braking distance indicating improved wet grip.” 

    PNG
    media_image1.png
    118
    289
    media_image1.png
    Greyscale


	Regarding Claim 3, Modified Korn teaches “The method of claim 2, wherein the grip index in question corresponds to a wet grip index, for example the wet grip index defined by (Jecker [0011] Preferably, characteristics are provided or given for predetermined tyre manufacturers and/or predetermined tyre size designations, and the associated characteristic is selected on the basis of the captured and identified tyre manufacturer and/or the at least one captured and identified tyre size designation and is determined as the at least one tyre-specific characteristic. In other words, for example, the predetermined tyre manufacturers and/or the predetermined tyre size designations are thus assigned the corresponding characteristics in a database or a list. The database can be, for example, an in-vehicle database stored on a storage unit of the motor vehicle and/or a database external to the vehicle, for example, an Internet-based database which can be accessed by the evaluation device. As soon as the tyre manufacturer and/or the tyre size designation has been identified by the evaluation device, the corresponding characteristic associated with the identified tyre manufacturer and/or with the identified tyre size designation can be read from the database or the list quickly and easily, and can be determined as the at least one tyre-specific characteristic” Here teaches a database of tyre manufactuer information about the tires and in Thompson [0056] “The wet braking performance (WB) of a tire mounted on an automobile fitted with an ABS braking system is measured by determining the distance necessary to go from 40 mph to a complete stop upon sudden braking on a wetted (no puddles) asphalt surface. A value greater than that of the control, which is arbitrarily set to 100, indicates an improved result, i.e., a shorter braking distance indicating improved wet grip.” Here teaches that wet grip indices are a known/specific form of tire grip information, as modified in claim 2 above the wet grip indices of tires is one form of tire characteristics in the database of Jecker; as to the specific standards called for in the claimed, as based on the 112 interpretation currently they are treated as examples only, i.e. any sort of wet grip indice could be used would read on the claims, further even if the claims were amended such that the standards called for were the only type of wet grip indices claimed, these standards are WURC/public knowledge, thus using a teaching for wet grip indices in general (i.e. Thompson) would render obvious a grip indices calculated specifically to that standard. )
	Regarding Claim 4, Modified Korn teaches “The method of claim 2, wherein the wet grip index corresponds to a wet grip index value that is deduced from a wet grip class that is shown on the identification labeling of the tire, for example e in accordance with European Regulation (EC) No 1222/2009”( Jecker [0037] In this case, the tyre inscription 19 may comprise a tyre manufacturer 20 in the form of a lettering, which in particular identifies a brand and a tyre type of the tyre 15. A tyre course of profile and/or a tyre tread depth of the tyre 15 can be determined through the tyre manufacturer 20, for example. In addition, tyre size designations 21 of the tyre 15 can be represented by means of the tyre inscription 19. These tyre size designations 21 may indicate geometrical characteristics and other characteristic numbers of the tyre 15, for example, in the form of combinations of code letters and code numbers. The corresponding tyre-specific, geometric parameters can be assigned to the code letters and code numbers, for example, in a table. Such tyre size designations 21 are, for example, a tyre width, a tyre diameter, a rim diameter, a tyre height-to-width ratio, a tyre cross-sectional width, a tyre contact area, an air pressure of the tyre 15, a track width, a tyre load capacity index 15, and a speed index. In addition, the tyre inscription 19 may include a manufacturer's date 22 in coded form as well as an indicator of weather suitability 23 which identifies the tyre 15 as a winter or all-season tyre.” Here the weather suitability would be a form of wet grip class that is indicated on the tire which corresponds with a wet grip index)
	Regarding Claim 7, Modified Korn teaches “The method according to Claim 2, wherein the vehicles are ordered in the platoon in increasing order of their grip index, respectively in increasing order of their overall weighted grip index (G vehic(1), G vehic(101), G vehic(201)), and more preferably in increasing order of their overall weighted wet grip index.
”(Column 7, lines 54-61, “In a particular embodiment, the system may even orient the vehicles within the platoon such that vehicles having the highest estimated braking performance capabilities are progressively situated from the rear of the platoon forward, such that the vehicle having the projected highest braking performance capability is situated in the rear of the platoon and the vehicle having the projected lowest braking performance capability is situated in the front of the platoon.” Here teaches that lower braking performance (low grip index) are ordered/ranked before the better braking performance (higher grip index) thus ordering the column in increasing order of grip index)
	Regarding Claim 8, Modified Korn teaches “The method according to Claim 2, wherein for each candidate vehicle a characteristic stopping distance is evaluated, as a function of a target travelling speed and the grip index of said vehicle, respectively as a function of a target travelling speed and the overall weighted grip index (G vehic), , and the characteristic stopping distances of the candidate vehicles that must follow each other in the platoon are compared two by two in order to determine, for each candidate vehicle,  the minimum inter-vehicle distance that must separate, at the speed in question, said candidate vehicle in question from (Korn Column 6-7, lines 59-05, “In an embodiment, the system may further determine relative following distances of the one or more vehicles following the lead vehicle in the platoon, assuming the platoon conditions remain adequate (step 302). In certain embodiments, the system may be configured to determine an appropriate or nominal following distance for each of the respective following vehicles. If the actual following distance at a given time varies from the determined nominal following distance, or for example outside of an associated range, the system may be configured to further generate notifications for one or more of the relevant vehicles such that the vehicles are prompted to adjust their following distance or at least acknowledge notification regarding the same.” Here teaches the determination of following (separation) disatnces for each vehicle; further from claims 9 and 10 of Korn “9. The control system of claim 1, wherein each of the vehicles are equipped with one or more sensors collectively configured to monitor at least a following distance between said vehicle and the other one or more vehicles, a relative deceleration value for said vehicle, and a pressure value with respect to a braking actuator for said vehicle, further wherein the nominal following distance is determined based at least in part on a respective expected deceleration value per unit pressure applied to the braking actuator for each vehicle.10. The control system of claim 9, wherein the nominal following distance for each of said following vehicles with respect to an immediately preceding vehicle in the platoon is determined based on vehicle speed, load, road conditions and ambient conditions.” Here is taught that the separation distances are a function of braking capabilities (of which tire parameters are a part of) and the vehicle speed; thus in the combination where the grip indices/predetermined parameters of Jecker are used grip indices and vehicle speed (For a respective speed) are used to calculate a minimum/nominal separation distance between vehicles in the convoy)
	Regarding Claim 9, Korn does teaches the ordering of a group of vehicles based on the grip/braking capabilities of the vehicles. Korn teaches Column 7, lines 54-61, “In a particular embodiment, the system may even orient the vehicles within the platoon such that vehicles having the highest estimated braking performance capabilities are progressively situated from the rear of the platoon forward, such that the vehicle having the projected highest braking performance capability is situated in the rear of the platoon and the vehicle having the projected lowest braking performance capability is situated in the front of the platoon. Additionally Korn does teach wear of a tire affects their capabilities in column 7, lines 40-48, “In certain embodiments, actual and reliable braking test data may be acquired by an onboard system for any one or more of the vehicles or alternatively an associated server system and implemented in estimated relative braking performance capabilities for at least the vehicle(s) providing such test data. Generally speaking, reliable data may typically not be available due to the constantly changing nature of vehicle conditions (e.g., tire wear on the tractor, trailer tires, varying trailer loads).”
	Korn however lacks teaches that the wear of the tire itself is a tire characteristic used/detected.
	Jasker teaches a vehicle tire charactersic determination system, which includes the detection of predetermined tire characterics. Abstract “The invention relates to a method for determining at least one tyre-specific characteristic of a tyre (15) of a motor vehicle (1), in which an area of the tyre (15) of the motor vehicle (1) is captured by means of at least one vehicle-side camera (3, 6), wherein a tyre wall (16) of the tyre (15) with a tyre inscription (19) is captured as the area by means of the at least one camera (3, 6), and the tyre inscription (19) is identified by means of an evaluation device (13) and the at least one tyre-specific characteristic is determined on the basis of the tyre inscription (19). The invention also relates to a driver assistance system (2) and a motor vehicle (1).” Including determining of the wear of the tire thread, [0013] “According to one development, a tread of the tyre of the motor vehicle is captured by the at least one camera at least partially and in addition a current tread pattern, in particular a current tread depth of the tyre, for capturing a state of wear of the tyre, is captured and determined on the basis of the captured tread. Since the tyre-specific tread depth determined on the basis of the identified tyre inscription corresponds in particular to a value of the tread depth of a new tyre, the current tread depth can be additionally determined from the tread capture of the tyre. It can thereby be recognized whether the tyre has worn down and thus whether a traffic safety of the motor vehicle is impaired.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Korn by implementing the tire parameter/characteristics system and method of Jecker. One would be motivated to make such a addition/implementation based on the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Korn teaches a vehicle platooning system which contains teachings for the vehicle separation distances/order in the platoon being based on the tires of the individual vehicles; Jecker teaches a vehicle system for determining tyre characteristics which includes those which correspond to a grip index. (II) Implenting of Jecker 
	Regarding Claim 10, Jecker does disclose that the wear of the tire thread does affect the grip of the tire [0013]” According to one development, a tread of the tyre of the motor vehicle is captured by the at least one camera at least partially and in addition a current tread pattern, in particular a current tread depth of the tyre, for capturing a state of wear of the tyre, is captured and determined on the basis of the captured tread. Since the tyre-specific tread depth determined on the basis of the identified tyre inscription corresponds in particular to a value of the tread depth of a new tyre, the current tread depth can be additionally determined from the tread capture of the tyre. It can thereby be recognized whether the tyre has worn down and thus whether a traffic safety of the motor vehicle is impaired.”
	Korn and Jecker as currently modified lack explicit reference to using a wet grip index and further that the wet grip index degrades/is calculated in response to the a predetermined law with wear of the tire.
	Thompson et al teaches the use of a wet grip index to describe how a tire performs in rainy/wet conditions. Thompson teaches [0056] “The wet braking performance (WB) of a tire mounted on an automobile fitted with an ABS braking system is measured by determining the distance necessary to go from 40 mph to a complete stop upon sudden braking on a wetted (no puddles) asphalt surface. A value greater than that of the control, which is arbitrarily set to 100, indicates an improved result, i.e., a shorter braking distance indicating improved wet grip.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Jecker to include grip indices as taught by Thompson et al as one of the forms of predetermined characteristics in the database called for in Jecker. One would be motivated to make the implementation of the Grip indices under the KSR rational of “  Combining Prior Art Elements According to Known Methods To Yield Predictable Results”; modified Korn (Korn and Jecker) teaches the use of predetermined tire characteristics as detected on vehicles, Thompson et al further teaches that wet and dry grip indices are known way of expressing/determining tire performances. (II) by specifically implementing tire indices of wet and dry grip as one of the tire characteristics in the database called for in Jecker (which is combined into/with Korn) the use of the grip indices isn’t being changed, they are still functioning/representing the performance characteristics of the tires, further their implementation into Jecker isn’t changing the underlying principles/function of the characteristics database in Jecker, as the purpose of the database is to contain information from tire manufacturers about the performance of the tire, thus the grip indices would be a natural fit/well within the spirit of the invention. (III) Grip indices to describe tire performance are a WURC in the field of tire design and automative design, especially given the presence of regulations/standards defining how to calculate such indices; thus using them would be well within the ability of one of ordinary skill in the art nor would it lead to any unexpected/non-[0013] “According to one development, a tread of the tyre of the motor vehicle is captured by the at least one camera at least partially and in addition a current tread pattern, in particular a current tread depth of the tyre, for capturing a state of wear of the tyre, is captured and determined on the basis of the captured tread. Since the tyre-specific tread depth determined on the basis of the identified tyre inscription corresponds in particular to a value of the tread depth of a new tyre, the current tread depth can be additionally determined from the tread capture of the tyre. It can thereby be recognized whether the tyre has worn down and thus whether a traffic safety of the motor vehicle is impaired.” Thus by implementing the grip indices as taught in Thompson et al as form of predetermined manufacturer characteristics called for in Jecker, with the teachings that tire wear degrades the performance of the tires (i.e. the grip indices are worsened) it would be obvious to one of ordinary skill in the art to modify the reported ideal/normal grip indices with a level of wear of detected.
	Regarding Claim 12, Korn teaches the use of tire parameters, which relate to braking/grip, to determine the separation distance between vehicles. Korn teaches column 7, lines 19-39,  A number of variables may be considered in determining an appropriate following distance for any particular following vehicle in the platoon, including for example estimated braking performance capabilities for each following vehicle and its respective preceding vehicle, road conditions, traffic conditions, etc. Estimated braking performance capabilities may be based at least in part on certain characteristics which may be considered over time such as brake types, sizes, tractor and trailer systems, linings, tires, ambient temperature, road conditions, etc. Other parameters such as for example a nominal traveling velocity may be determined or even dynamically adjusted (as further described below) in concert with the determination of an appropriate following distance, based on similar variables as discussed above such as for example road conditions and traffic conditions. Nominal following distances and traveling velocities may further take into account projected road conditions and traffic conditions in addition to current and identified variables, such as for example based on a specific location, time of day, day of week, mapping systems or the like for indicating upcoming road construction or accidents, etc.” additionally Korn teaches the ordering (ranking) of vehicles based on their braking capabilities Column 7, lines 54-61, “In a particular embodiment, the system may even orient the vehicles within the platoon such that vehicles having the highest estimated braking performance capabilities are progressively situated from the rear of the platoon forward, such that the vehicle having the projected highest braking performance capability is situated in the rear of the platoon and the vehicle having the projected lowest braking performance capability is situated in the front of the platoon. Last Korn contain generalized teachings for the use of modules and circuity as the physical means for implementing method/connecting various sensors. In column 4-5, 65-014, “The various illustrative logical blocks and modules described in connection with the embodiments disclosed herein can be implemented or performed by a machine, such as a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general purpose processor can be a microprocessor, but in the alternative, the processor can be a controller, microcontroller, or state machine, combinations of the same, or the like. A processor can also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration.”
	Korn however lacks explicit mentions of the “Grip index” of the tires as one of the characteristics used.
	Jecker teaches a vehicle implemented system which determines the grip and braking characteristics of a vehicle based on an image, Jecker teaches [0009] “In contrast to the prior art, therefore, a tread of the tyre itself is not captured and evaluated, but rather the at least one tyre-specific characteristic or the at least one tyre-specific parameter is determined particularly easily and quickly on the basis of the tyre inscription. This tyre-specific characteristic can then advantageously be provided to a driver assistance system for further use, for example for the particularly accurate calculation of the movement behaviour of the motor vehicle.” . [0011] “ Preferably, characteristics are provided or given for predetermined tyre manufacturers and/or predetermined tyre size designations, and the associated characteristic is selected on the basis of the captured and identified tyre manufacturer and/or the at least one captured and identified tyre size designation and is determined as the at least one tyre-specific characteristic. In other words, for example, the predetermined tyre manufacturers and/or the predetermined tyre size designations are thus assigned the corresponding characteristics in a database or a list. The database can be, for example, an in-vehicle database stored on a storage unit of the motor vehicle and/or a database external to the vehicle, for example, an Internet-based database which can be accessed by the evaluation device. As soon as the tyre manufacturer and/or the tyre size designation has been identified by the evaluation device, the corresponding characteristic associated with the identified tyre manufacturer and/or with the identified tyre size designation can be read from the database or the list quickly and easily, and can be determined as the at least one tyre-specific characteristic.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Korn by implementing the tire parameter/characteristics system and method of Jecker. One would be motivated to make such a addition/implementation based on the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Korn teaches a vehicle platooning system which contains teachings for the vehicle separation distances/order in the platoon being based on the tires of the individual vehicles; Jecker teaches a vehicle system for determining tyre characteristics which includes those which correspond to a grip index. (II) Implenting of Jecker into the Korn wouldn’t be changing the undlrying function of Jecker, as Jecker is still being used to determine the tire characteristics of the vehicle and is merely forming a specific way of determing the information called for in Korn. (III) Both Korn and Jecker are vehicle implemented methods/systems of vehicles, thus the physical implementation of installing the Sensors of Jecker into/onto Korn would be within the ability of one of ordinary skill in the art.
	Further that the tire characteristics would/do include the grip indices is evidenced by Thompson et al. Thompson et al is a publication describing a specific tire tread design, . [0055] “The dry grip performance (DG) of a tire mounted on an automobile fitted with an ABS braking system is measured by determining the distance necessary to go from 60 mph to a complete stop upon sudden braking on a dry asphalt surface. A value greater than that of the control, which is arbitrarily set to 100, indicates an improved result, i.e., a shorter braking distance and improved dry grip.”; [0056] “The wet braking performance (WB) of a tire mounted on an automobile fitted with an ABS braking system is measured by determining the distance necessary to go from 40 mph to a complete stop upon sudden braking on a wetted (no puddles) asphalt surface. A value greater than that of the control, which is arbitrarily set to 100, indicates an improved result, i.e., a shorter braking distance indicating improved wet grip.” 

    PNG
    media_image1.png
    118
    289
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Jecker to include grip indices as taught by Thompson et al as one of the forms of predetermined characteristics in the database called for in Jecker. One would be motivated to make the implementation of the Grip indices under the KSR rational of “  Combining Prior Art Elements According to Known Methods To Yield Predictable Results”; modified Korn (Korn and Jecker) teaches the use of predetermined tire characteristics as detected on vehicles, Thompson et al further teaches that wet and dry grip indices are known way of expressing/determining tire performances. (II) by specifically implementing tire indices .
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korn as applied to claim 11 above, and further in view of DE 102015206220 A1, “Method And System For Providing Information About Attributes Of A Tire Of A Vehicle”, KRETSCHMANN MATTHIAS.
	Regarding Claim 13, Korn teaches the that tire characteristics affect the braking of the vehicles in Column 7, lines 19-28,  “A number of variables may be considered in determining an appropriate following distance for any particular following vehicle in the platoon, including for example estimated braking performance capabilities for each following vehicle and its respective preceding vehicle, road conditions, traffic conditions, etc. Estimated braking performance capabilities may be based at least in part on certain characteristics which may be considered over time such as brake types, sizes, tractor and trailer systems, linings, tires, ambient temperature, road conditions, etc”
	Korn however lacks teaching that the information about a tire comes from a transponder within the tire. Abstract: “The invention relates to a method and a system for providing information about attributes of a tire (W1 to W4) of a vehicle (1) to a driver (F) of the vehicle (1), to on-board electronics (14, 16, 18) of the vehicle (1) and / or to an external communication system (C), the information being derived from data obtained at least in part using one or more tires (W1, W2, W3, W4) of the tires (W1 to W4 ) of the vehicle (1) arranged wheel units (12-1 to 12-4) were obtained. According to the invention, the information provided comprises: at least one static information about at least one fixed one of the attributes of the tires (W1 to W4), and at least one dynamic information about at least one of the variables of the tires (W1 to W4) including at least one dynamic information about one Operating efficiency, operating comfort and / or reliability of the tires (W1 to W4) with respect to a driving operation of the vehicle.” Here the “wheel units” are transponders within the tires.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Korn to include the wheel unit and wheel attribute information determination system described by Kretschmann. The implementation would be obvious under the KSR rational “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Korn teaches a vehicle platoon ordering system which includes teachings for using wheel information (on a general level) for determining ordering/separation of the vehicles. Kretschmann et al teaches a transponder within the wheel of the vehicle to Column ,3 lines 34-44, “Referring first to FIG. 1, a vehicle platooning control system 100 as disclosed herein may be provided with respect to at least a first vehicle 112a and a second vehicle 112b. In certain embodiments, the vehicle platooning control aspects may be implemented solely via components residing upon the vehicles themselves. In other embodiments, the vehicles may each be configured to communicate not only with each other but further via a communications network 124 with a remote computing network including for example one or more servers 126 configured to implement platooning control aspects.” Thus there is no indication that using wheel transponders would be against the spirit of Korn, or lead away from the overall invention.
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding Claim 5, no prior art was found to render obvious the weighted average loaded grip indices based on axle loads for each axle in the vehicle. 

	A close piece of prior art found was US 20050234628 A1, it teaches the calculation of a coefficient of friction for tires on a vehicle which includes accounting/calculating the loaded mass for each axle which then in turn affects the forces on the tire and their coefficient of friction. However there is no teaching for then using these calculated coefficient of frictions to determined an overall average weighted grip indices for the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20050234628 A1; DE 10306498 A1; GB 2340568 A; US 4779447 A; CN 101859494 A; US 20130054125 A1; DE 102013013232 A1; DE 102014200804 A1; US 20150284021 A1; WO 2016013996 A; DE 102015115852 A1; US 9663115 B2; WO 2017147007 A1; US 20190084537 A1; US 20190196501 A1; US 20190232962 A1; US 20200298882 A1; US 20210229670 A1; US 20220017090 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661